UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7575



In Re:   ALVIN COOPER,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-02-466-7)


Submitted:   December 11, 2003        Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alvin Cooper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Cooper petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2255

(2000) motion.     He seeks an order from this court directing the

district   court   to   act.   Because   the   district   court   recently

dismissed Cooper’s § 2255 motion, we deny the mandamus petition as

moot.   We grant Cooper leave to proceed in forma pauperis.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          PETITION DENIED




                                   2